Title: From George Washington to Thomas Johnson, 26 April 1777
From: Washington, George
To: Johnson, Thomas



Sir
Head Quarters Morris Town 26th April 1777

I am honoured with yours of the 19th inclosing a list of the Feild Officers of your Battalions, with the arrangement of their Rank. I have never received Returns from any of the Colonels, except Colo. price, of the State of their Regiments; if Genl Smallwood is at Annapolis, be kind enough to desire him to collect them, and transmit them to me as soon as possible. I have the Honor to be Sir Your most obt Servt

Go: Washington

